Title: General Orders, 20 July 1776
From: Washington, George
To: 

 

Head Quarters, New York, July 20th 1776.
Parole Newington.Countersign Ormond.


Daniel Grimes of Capt: Shaw’s Company Colo. Marshal’s Regiment tried by a General Court Martial whereof Col. Webb was President was found guilty of “Desertion,” but some favourable Circumstances appearing in the person’s behalf, his punishment is remitted: The Provost Marshal is ordered to deliver him to Capt: Tilton, in order to be put into some regiment, to do duty here, until a good opportunity offers, to send him to his own.
